Citation Nr: 1749457	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-10 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1986 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In September 2015, the Board remanded the case for further development.  It has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination in connection with his claim in August 2017; however, he failed to report for the examination.  In September 2017, the Veteran explained that he did not receive notification that the examination had been scheduled because he was homeless.  He provided updated contact information and requested that the examination be rescheduled.  As the Veteran has provided good cause for his failure to report, the Board finds that another examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that he Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his right shoulder disorder, to include any treatment he received before service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions. 

The examiner should specifically consider the service treatment records documenting a recurrent right shoulder dislocation and surgery, as well as the medical evaluation board report.  He or she should also note the October 1995 VA examination report noting a diagnosis for arthralgia, the June 2012 private MRI showing degenerative changes, the July 2012 Orlando VAMC treatment note referencing a June 2012 MRI suggesting a labral tear, the August 2012 Orlando VAMC treatment note reviewing an X-ray showing degenerative changes, and the January 2013 Orlando VAMC treatment note showing a diagnosis for degenerative joint disease of the right shoulder with possible internal derangement. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders. 

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakable preexisted the Veteran's military service.  If so, he or she should state whether disorder worsened in severity during service.  The examiner should also indicate whether any increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

For any disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.  It should be noted that the Veteran provided updated contact information in September 2017.

4.  The AOJ should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




